                                            Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 1 of 19


                                  1   Bobby Saadian, SBN 250377
                                      lit@wilshirelawfirm.com
                                  2   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  3   WILSHIRE LAW FIRM
                                  4   3055 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90010
                                  5   Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                  6
                                      Attorneys for Plaintiff and Proposed Class
                                  7
                                  8                               UNITED STATES DISTRICT COURT

                                  9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10   KHALILAH FULLER, individually and on             CASE NO.:
                                      behalf of all others similarly situated,
                                 11                                                              CLASS ACTION COMPLAINT
                                                             Plaintiff,
                                 12                                                         1.   VIOLATIONS OF THE AMERICANS
                                             v.                                                  WITH DISABILITIES ACT OF 1990, 42
                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                                 U.S.C. §12181
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                            2.   VIOLATIONS OF THE UNRUH CIVIL
                                 14                                                              RIGHTS ACT
                                                                                                 DEMAND FOR JURY TRIAL
                                 15   SHISEIDO AMERICAS CORPORATION
                                      d/b/a BARE ESCENTUALS BEAUTY,
                                 16   INC., a Delaware corporation; and DOES 1
                                      to 10, inclusive,
                                 17
                                                             Defendants.
                                 18
                                 19          Plaintiff Khalilah Fuller (“Plaintiff”), individually and on behalf of all others similarly

                                 20   situated, brings this action based upon personal knowledge as to herself and her own acts, and as

                                 21   to all other matters upon information and belief, based upon, inter alia, the investigations of their

                                 22   attorneys.

                                 23                                       NATURE OF THE ACTION

                                 24          1.      Plaintiff is a visually-impaired and legally blind person who requires screen-

                                 25   reading software to read website content using her computer. Plaintiff uses the terms “blind” or

                                 26   “visually-impaired” to refer to all people with visual impairments who meet the legal definition

                                 27   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                 28   Some blind people who meet this definition have limited vision. Others have no vision.
                                                                                        1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 2 of 19


                                  1          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  2   “Class Members”), brings this Class Action to secure redress against Defendant Shiseido

                                  3   Americas Corporation d/b/a Bare Escentuals Beauty, Inc. (“Defendant”) and DOES 1-10, for its

                                  4   failure to design, construct, maintain and operate its website to be fully and equally accessible to

                                  5   and independently usable by Plaintiff and other blind or visually-impaired people. Defendant’s

                                  6   denial of full and equal access to its website, and therefore denial of its products and services

                                  7   offered thereby and in conjunction with its physical locations, is a violation of Plaintiff’s rights

                                  8   under the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act

                                  9   (“UCRA”).

                                 10          3.      Because Defendant’s website, https://www.bareminerals.com/ (the “Website” or

                                 11   “Defendant’s website”), is not fully or equally accessible to blind and visually-impaired

                                 12   consumers in violation of Title III of the Americans with Disabilities Act 42 U.S.C. § 1201 et seq.

                                 13
3055 Wilshire Blvd, 12th Floor




                                      (the “ADA”), Plaintiff seeks a permanent injunction to cause a change in Defendant’s corporate
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   policies, practices and procedures so that Defendant’s website will become and remain accessible

                                 15   to blind and visually-impaired consumers.

                                 16                                            THE PARTIES

                                 17          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of the County of

                                 18   Sacramento. Plaintiff is a legally blind, visually-impaired handicapped person, and member of a

                                 19   protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the
                                 20   regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 21          5.      Defendant is a Delaware corporation, with its headquarters in Tokyo, Japan.

                                 22   Defendant’s servers for the website are in the United States. Defendant conducts a large amount

                                 23   of its business in California, and the United States as a whole. These stores constitute places of

                                 24   public accommodation. Defendant’s stores provide to the public important goods and services.

                                 25   Defendant’s website provides consumers with access to an assortment of women’s beauty

                                 26   products including makeup, skincare and body care. Consumers can further access an online

                                 27   beauty advice portal and find information about makeup tutorials, loyalty program perks, product

                                 28   samples, promotions, new arrivals, sales, best sellers, award winners, top rated products, store
                                                                                       2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 3 of 19


                                  1   locations, returns, shipping and other products and services, which are available online and in

                                  2   retail stores for purchase.

                                  3           6.      Plaintiff is unaware of the true names, identities and capacities of each Defendant

                                  4   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                  5   names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,

                                  6   and thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                  7   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                  8   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                  9           7.      Defendant’s stores are public accommodations within the definition of Title III of

                                 10   the ADA, 42 U.S.C. § 12181(7).

                                 11           8.      The Website https://www.bareminerals.com/ is a service, privilege, or advantage

                                 12   of Defendant’s services and product and locations.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                                      JURISDICTION AND VENUE
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           9.      This Court has subject matter jurisdiction over the state law claims alleged in this

                                 15   Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A) because: (a) the

                                 16   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some

                                 17   of the class members are citizens of a state (California) that is different from the state of

                                 18   citizenship of Defendant (Delaware).

                                 19           10.     Defendant is subject to personal jurisdiction in this District. Defendant has been
                                 20   and is committing the acts or omissions alleged herein in the Eastern District of California that

                                 21   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other

                                 22   blind and other visually impaired-consumers. A substantial part of the acts and omissions giving

                                 23   rise to Plaintiff’s claims occurred in the Eastern District of California. Specifically, on several

                                 24   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods

                                 25   and services of Defendant’s website in Sacramento County. The access barriers Plaintiff has

                                 26   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access

                                 27   multiple times in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s

                                 28   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                                                                       3
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 4 of 19


                                  1   impeded Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s brick-

                                  2   and mortar stores.

                                  3             11.       This Court also has subject-matter jurisdiction over this action pursuant to 28

                                  4   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                  5   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  6             12.       This Court has personal jurisdiction over Defendant because it conducts and

                                  7   continues to conduct a substantial and significant amount of business in the State of California,

                                  8   County of Sacramento, and because Defendant's offending website is available across California.

                                  9             13.       Venue is proper in the Eastern District of California pursuant to 28 U.S.C. §1391

                                 10   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                 11   substantial and significant amount of business in this District, Defendant is subject to personal

                                 12   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred

                                 13
3055 Wilshire Blvd, 12th Floor




                                      in this District.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14             14.       Defendant owns, operates and maintains brick and mortar retail stores in the State

                                 15   of California. Defendant’s retail stores offer goods and services to the public. Defendant also

                                 16   offers goods and services to the public through the Website. Defendant’s brick and mortar retail

                                 17   stores and website are integrated and are public accommodations pursuant to 42 U.S.C. §

                                 18   12181(7).

                                 19              THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

                                 20             15.       The Internet has become a significant source of information, a portal, and a tool

                                 21   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 22   researching, as well as many other activities for sighted, blind and visually-impaired persons

                                 23   alike.

                                 24             16.       In today's tech-savvy world, blind and visually-impaired people have the ability to

                                 25   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 26   visual information found on a computer screen. This technology is known as screen-reading

                                 27   software. Screen-reading software is currently the only method a blind or visually-impaired

                                 28   person may independently access the internet. Unless websites are designed to be read by screen-
                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 5 of 19


                                  1   reading software, blind and visually-impaired persons are unable to fully access websites, and the

                                  2   information, products and services contained thereon.

                                  3             17.   Blind and visually-impaired users of Windows operating system-enabled

                                  4   computers and devices have several screen-reading software programs available to them. Some

                                  5   of these programs are available for purchase and other programs are available without the user

                                  6   having to purchase the program separately. Job Access With Speech, otherwise known as

                                  7   “JAWS,” is currently the most popular, separately purchased and downloaded screen-reading

                                  8   software program available for a Windows computer.

                                  9             18.   For screen-reading software to function, the information on a website must be

                                 10   capable of being rendered into text. If the website content is not capable of being rendered into

                                 11   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                 12   users.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                19.   The international website standards organization, the World Wide Web
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.0

                                 15   of the Web Content Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-

                                 16   established guidelines for making websites accessible to blind and visually-impaired people.

                                 17   These guidelines are adopted, implemented and followed by most large business entities who

                                 18   want to ensure their websites are accessible to users of screen-reading software programs. Though

                                 19   WCAG 2.0 has not been formally adopted as the standard for making websites accessible, it is

                                 20   one of, if not the most, valuable resource for companies to operate, maintain and provide a website

                                 21   that is accessible under the ADA to the public.

                                 22             20.   Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 23   against commercial website owners/operators with regard to the accessibility of such websites.

                                 24   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 25   BL-66. This is in addition to the numerous courts that already recognized such application.

                                 26             21.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise

                                 27   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any

                                 28
                                                                                        5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 6 of 19


                                  1   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                  2   51(f).

                                  3             22.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                  4   their accommodations, facilities and services. A substantial motivating reason for Defendant to

                                  5   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s

                                  6   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                  7   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in causing

                                  8   the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                  9             23.   Inaccessible or otherwise non-compliant websites pose significant access barriers

                                 10   to blind and visually-impaired persons. Common barriers encountered by blind and visually

                                 11   impaired persons include, but are not limited to, the following:

                                 12                   a. A text equivalent for every non-text element is not provided;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                      b. Title frames with text are not provided for identification and navigation;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   c. Equivalent text is not provided when using scripts;

                                 15                   d. Forms with the same information and functionality as for sighted persons are

                                 16                      not provided;

                                 17                   e. Information about the meaning and structure of content is not conveyed by

                                 18                      more than the visual presentation of content;

                                 19                   f. Text cannot be resized without assistive technology up to 200 percent without

                                 20                      loss of content or functionality;

                                 21                   g. If the content enforces a time limit, the user is not able to extend, adjust or

                                 22                      disable it;

                                 23                   h. Web pages do not have titles that describe the topic or purpose;

                                 24                   i. The purpose of each link cannot be determined from the link text alone or from

                                 25                      the link text and its programmatically determined link context;

                                 26                   j. One or more keyboard operable user interface lacks a mode of operation where

                                 27                      the keyboard focus indicator is discernible;

                                 28
                                                                                        6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 7 of 19


                                  1                  k. The default human language of each web page cannot be programmatically

                                  2                      determined;

                                  3                  l. When a component receives focus, it may initiate a change in context;

                                  4                  m. Changing the setting of a user interface component may automatically cause a

                                  5                      change of context where the user has not been advised before using the

                                  6                      component;

                                  7                  n. Labels or instructions are not provided when content requires user input;

                                  8                  o. In content which is implemented by using markup languages, elements do not

                                  9                      have complete start and end tags, elements are not nested according to their

                                 10                      specifications, elements may contain duplicate attributes and/or any IDs are

                                 11                      not unique;

                                 12                  p. Inaccessible Portable Document Format (PDFs) ; and,

                                 13
3055 Wilshire Blvd, 12th Floor




                                                     q. The name and role of all User Interface elements cannot be programmatically
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      determined; items that can be set by the user cannot be programmatically set;

                                 15                      and/or notification of changes to these items is not available to user agents,

                                 16                      including assistive technology.

                                 17                                     FACTUAL BACKGROUND

                                 18          24.     Defendant offers the https://www.bareminerals.com/ website, to the public. The

                                 19   website offers features which should allow all consumers to access the goods and services which
                                 20   Defendant offers in connection with its physical locations. The goods and services offered by

                                 21   Defendant include, but are not limited to the following, which allow consumers to: access online

                                 22   makeup tutorials; find information about new arrivals, best sellers, award winners, top rated

                                 23   products, store locations, returns, shipping, customizable beauty kits, gift cards, sales and loyalty

                                 24   program perks. Consumers can further access an assortment of beauty products and tools

                                 25   including custom-blended foundation, finishing powder, concealer, primer, blush, bronzer,

                                 26   highlighters, eye essentials, lipsticks, lip glosses, moisturizers, serums, cleansers, masks, makeup

                                 27   brushes and other products and services that are available for purchase online and in store

                                 28   locations.
                                                                                        7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 8 of 19


                                  1          25.     Based on information and belief, it is Defendant's policy and practice to deny

                                  2   Plaintiff and Class Members, along with other blind or visually-impaired users, access to

                                  3   Defendant’s website, and to therefore specifically deny the goods and services that are offered

                                  4   and integrated with Defendant’s stores. Due to Defendant's failure and refusal to remove access

                                  5   barriers on its website, Plaintiff and other visually-impaired persons have been and are still being

                                  6   denied equal and full access to an assortment of beauty products including makeup and skincare

                                  7   that are offered to the public through Defendant’s Website.

                                  8   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny Plaintiff and

                                  9                                        Class Members’ Access

                                 10          26.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

                                 11   computer without the assistance of screen-reading software. However, Plaintiff is a proficient

                                 12   user of the JAWS screen-reader as well as Mac’s VoiceOver and both use it to access the internet.

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Plaintiff has visited https://www.bareminerals.com/ on several separate occasions using the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   JAWS and/or VoiceOver screen-readers.

                                 15          27.     During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered

                                 16   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods and

                                 17   services offered to the public and made available to the public on Defendant’s website, and its

                                 18   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                 19   on Defendant’s website, Plaintiff and Class Members have been deterred, on a regular basis, from
                                 20   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                 21   Defendant’s website have deterred Plaintiff and Class Members from visiting Defendant’s brick-

                                 22   and-mortar stores.

                                 23          28.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 24   encountered multiple accessibility barriers for blind or visually-impaired people that include, but

                                 25   are not limited to, the following:

                                 26                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible

                                 27                        code embedded beneath a graphic or image on a website that is read to a user

                                 28                        by a screen-reader. For graphics or images to be fully accessible for screen-
                                                                                       8
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 9 of 19


                                  1                      reader users, it requires that alt-text be coded with each graphic or image so

                                  2                      that screen-reading software can speak the alt-text to describe the graphic or

                                  3                      image where a sighted user would just see the graphic or image. Alt-text does

                                  4                      not change the visual presentation, but instead a text box shows when the

                                  5                      cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                  6                      images prevents screen-readers from accurately vocalizing a description of the

                                  7                      image or graphic. As a result, Plaintiff and Class Members who are blind and

                                  8                      visually-impaired customers are unable to determine what makeup and

                                  9                      skincare are available for purchase, access online tutorials, find Defendant’s

                                 10                      store locations or complete any purchases;

                                 11                  b. Empty Links that contain No Text causing the function or purpose of the link

                                 12                      to not be presented to the user. This can introduce confusion for keyboard and

                                 13
3055 Wilshire Blvd, 12th Floor




                                                         screen-reader users;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                  c. Redundant Links where adjacent links go to the same URL address which

                                 15                      results in additional navigation and repetition for keyboard and screen-reader

                                 16                      users; and

                                 17                  d. Linked Images missing alt-text, which causes problems if an image within a

                                 18                      link does not contain any descriptive text and that image does not have alt-text.

                                 19                      A screen reader then has no content to present the user as to the function of the

                                 20                      link, including information or links for and contained in PDFs.

                                 21          29.     Recently in 2019, Plaintiff attempted to do business with Defendant on

                                 22   Defendant’s     website.    Plaintiff     has   visited   prior   iterations   of    the    website

                                 23   https://www.bareminerals.com/ and also encountered barriers to access on Defendant’s website.

                                 24          30.     Despite past and recent attempts to patronize Defendant on its website, the

                                 25   numerous access barriers contained on the website and encountered by Plaintiff, has denied

                                 26   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result of

                                 27   the digital barriers on Defendant’s website continue to be deterred on a regular basis even with

                                 28   assistive technology from accessing Defendant’s website. Likewise, based on the numerous
                                                                                        9
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 10 of 19


                                  1   access barriers Plaintiff and Class Members have been deterred and impeded from the full and

                                  2   equal enjoyment of goods and services offered in Defendant’s stores and from making purchases

                                  3   at such physical locations.

                                  4                                 Defendant Must Remove Barriers to Its Website

                                  5          31.     Due to the inaccessibility of the Defendant’s website, blind and visually-impaired

                                  6   customers such as the Plaintiff, who need screen-readers, cannot fully and equally use or enjoy

                                  7   the facilities and services the Defendant offers to the public on its website. The access barriers

                                  8   Plaintiff has encountered have caused a denial of Plaintiff’s full and equal access in the past, and

                                  9   now deter Plaintiff on a regular basis from accessing the website.

                                 10          32.     These access barriers on Defendant’s website have deterred Plaintiff from visiting

                                 11   Defendant’s physical locations, and enjoying them equal to sighted individuals because: Plaintiff

                                 12   was unable to find the location and hours of operation of Defendant’s locations on its website,

                                 13
3055 Wilshire Blvd, 12th Floor




                                      preventing Plaintiff from visiting the locations to view and purchase products and/or services.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Plaintiff and Class Members intend to visit the Defendant’s locations in the near future if Plaintiff

                                 15   and Class Members could access Defendant’s website.

                                 16          33.     If the website was equally accessible to all, Plaintiff and Class Members could

                                 17   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 18          34.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                 19   the access barriers that make these services inaccessible and independently unusable by blind and

                                 20   visually-impaired people.

                                 21          35.     Because simple compliance with WCAG 2.0/WCAG 2.1 would provide Plaintiff

                                 22   and Class Members who are visually-impaired consumers with equal access to the website,

                                 23   Plaintiff and Class Members allege that Defendant engaged in acts of intentional discrimination,

                                 24   including, but not limited to, the following policies or practices: constructing and maintaining a

                                 25   website that is inaccessible to visually-impaired individuals, including Plaintiff and Class

                                 26   Members; failing to construct and maintain a website that is sufficiently intuitive so as to be

                                 27   equally accessible to visually-impaired individuals, including Plaintiff and Class Members; and

                                 28   failing to take actions to correct these access barriers in the face of substantial harm and
                                                                                       10
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 11 of 19


                                  1   discrimination to blind and visually-impaired consumers, such as Plaintiff and Class Members,

                                  2   as a member of a protected class.

                                  3          36.     The Defendant uses standards, criteria or methods of administration that have the

                                  4   effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                  5          37.     The ADA expressly contemplates the injunctive relief that Plaintiff

                                  6   seeks in this action. In relevant part, the ADA requires:

                                  7          In the case of violations of … this title, injunctive relief shall include an order to
                                  8          alter facilities to make such facilities readily accessible to and usable by
                                             individuals with disabilities …. Where appropriate, injunctive relief shall also
                                  9          include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).

                                 10          38.     Because Defendant’s website has never been equally accessible, and because
                                 11   Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 12   to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      permanent injunction requiring the defendant to retain a qualified consultant acceptable to
                                 14   Plaintiff to assist Defendant to comply with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s
                                 15   website. The website must be accessible for individuals with disabilities who use desktop
                                 16   computers, laptops, tablets and smartphones. Plaintiff and Class Members seek that this
                                 17   permanent injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 18   Defendant’s employees and agents who develop the website on accessibility compliance under
                                 19   the WCAG 2.0/WCAG 2.1 guidelines; regularly check the accessibility of the website under the
                                 20   WCAG 2.0/WCAG 2.1 guidelines; regularly test user accessibility by blind or vision-impaired
                                 21   persons to ensure that the Defendant’s website complies under the WCAG 2.0/WCAG 2.1
                                 22   guidelines; and develop an accessibility policy that is clearly disclosed on the Defendant’s
                                 23   website, with contact information for users to report accessibility-related problems and require
                                 24   that any third-party vendors who participate on the Defendant’s website to be fully accessible to
                                 25   the disabled by conforming with WCAG 2.0/WCAG 2.1.
                                 26           39.    If Defendant’s website were accessible, Plaintiff and Class Members could
                                 27   independently access information about locations, hours, services offered and services available
                                 28   for online purchase.
                                                                                      11
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 12 of 19


                                  1           40.    Although Defendant may currently have centralized policies regarding

                                  2   maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably

                                  3   calculated to make Defendant’s website fully and equally accessible to, and independently usable

                                  4   by, blind and other visually-impaired consumers.

                                  5          41.     Defendant has, upon information and belief, invested substantial sums in

                                  6   developing and maintaining Defendant’s website and Defendant has generated significant

                                  7   revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                  8   making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                  9   visited prior iterations of the Defendants website https://www.bareminerals.com/ and also

                                 10   encountered such barriers.

                                 11          42.     Without injunctive relief, Plaintiff and Class Members will continue to be unable

                                 12   to independently use Defendant’s website, violating their rights.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                                     CLASS ACTION ALLEGATIONS
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          43.     Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

                                 15          nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is

                                 16          initially defined as follows:

                                 17          all legally blind individuals who have attempted to access Defendant’s website by
                                 18          the use of a screen reading software during the applicable limitations period up to
                                             and including final judgment in this action.
                                 19
                                             44.     The California class is initially defined as follows:
                                 20
                                             all legally blind individuals in the State of California who have attempted to access
                                 21          Defendant’s website by the use of a screen reading software during the applicable
                                 22          limitations period up to and including final judgment in this action.

                                 23          45.     Excluded from each of the above Classes is Defendant, including any entity in

                                 24   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

                                 25   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

                                 26   successors and assigns of Defendant. Also excluded are the judge and the court personnel in this

                                 27   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                 28
                                                                                        12
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 13 of 19


                                  1   definitions if discovery and further investigation reveal that the Classes should be expanded or

                                  2   otherwise modified.

                                  3          46.     Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                  4   properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)

                                  5   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                  6   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are

                                  7   hundreds of thousands of Members in the Class. Based on the number of customers who have

                                  8   visited Defendant’s California stores, it is estimated that the Class is composed of more than

                                  9   10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is

                                 10   estimated that each subclass would have thousands of Members. The Members of the Class are

                                 11   so numerous that joinder of all Members is impracticable and the disposition of their claims in a

                                 12   class action rather than in individual actions will benefit the parties and the courts.

                                 13
3055 Wilshire Blvd, 12th Floor




                                             47.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful

                                 15   conduct, as detailed herein.

                                 16          48.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 17   of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 18   Plaintiff has retained experienced and competent counsel.

                                 19          49.     Superiority: A class action is superior to other available methods for the fair and

                                 20   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 21   Members may be relatively small, the expense and burden of individual litigation makes it

                                 22   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 23   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 24   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                 25   be no difficulty in the management of this action as a class action. If Class treatment of these

                                 26   claims were not available, Defendant would likely unfairly receive thousands of dollars or more

                                 27   in improper revenue.

                                 28
                                                                                        13
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 14 of 19


                                  1          50.     Common Questions Predominate: Common questions of law and fact exist as to

                                  2   all Members of the Class and predominate over any questions solely affecting individual

                                  3   Members of the Class. Among the common questions of law and fact applicable to the Class are:

                                  4                      i. Whether Defendant’s website, https://www.bareminerals.com/ is

                                  5                          inaccessible to the visually-impaired who use screen reading software to

                                  6                          access internet websites;

                                  7                      ii. Whether Plaintiff and Class Members have been unable to access

                                  8                          https://www.bareminerals.com/ through the use of screen reading

                                  9                          software;

                                 10                     iii. Whether the deficiencies in Defendant’s website violate the Americans

                                 11                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                 12                     iv. Whether the deficiencies in Defendant’s website violate the California

                                 13
3055 Wilshire Blvd, 12th Floor




                                                             Unruh Civil Rights Act, California Civil Code § 51 et seq.;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      v. Whether, and to what extent, injunctive relief should be imposed on

                                 15                          Defendant to make https://www.bareminerals.com/ readily accessible to

                                 16                          and usable by visually-impaired individuals;

                                 17                     vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 18                          damages with respect to Defendant’s wrongful conduct; and

                                 19                    vii. Whether further legal and/or equitable relief should be granted by the Court
                                 20                          in this action.

                                 21          51.     The class is readily definable, and prosecution of this action as a Class action will

                                 22   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 23   encountered in the management of this litigation which would preclude their maintenance of this

                                 24   matter as a Class action.

                                 25          52.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 26   relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                 27   generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                 28   with respect to the Class as a whole.
                                                                                         14
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 15 of 19


                                  1          53.       The prerequisites to maintaining a class action for injunctive relief or equitable

                                  2   relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

                                  3   predominate over any questions affecting only individual Members; and a class action is superior

                                  4   to other available methods for fairly and efficiently adjudicating the controversy.

                                  5          54.       The prosecution of separate actions by Members of the Class would create a risk

                                  6   of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

                                  7   Additionally, individual actions may be dispositive of the interest of all Members of the Class,

                                  8   although certain Class Members are not parties to such actions.

                                  9          55.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                 10   seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                 11   systematic policies and practices make declaratory relief with respect to the Class as a whole

                                 12   appropriate.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                   COUNT I
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.

                                 15                  (On Behalf of Plaintiff, the Nationwide Class and the California Class)

                                 16          56.       Plaintiff alleges and incorporates herein by reference each and every allegation

                                 17   contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.

                                 18          57.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 19   individual shall be discriminated against on the basis of disability in the full and equal enjoyment
                                 20   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 21   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 22   accommodation.” 42 U.S.C. § 12182(a).

                                 23          58.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 24   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 25   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 26   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 27   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                 28   services, facilities, privileges, advantages or accommodations”; and “a failure to take such steps
                                                                                       15
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 16 of 19


                                  1   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                  2   segregated or otherwise treated differently than other individuals because of the absence of

                                  3   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                  4   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

                                  5   accommodation being offered or would result in an undue burden”. 42 U.S.C. §

                                  6   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                  7   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

                                  8   treated differently than other individuals because of the absence of auxiliary aids and services,

                                  9   unless the public accommodation can demonstrate that taking those steps would fundamentally

                                 10   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                 11   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                 12   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                 13
3055 Wilshire Blvd, 12th Floor




                                      formats, in a timely manner, and in such a way as to protect the privacy and independence of the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

                                 15          59.     Defendant’s store locations are “public accommodations” within the meaning of

                                 16   42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its

                                 17   amenities and services, privileges, advantages and accommodations in California through its

                                 18   locations and related services, privileges, advantages, and accommodations and its Website,

                                 19   https://www.bareminerals.com/ is a service, privilege, advantage and accommodation provided
                                 20   by Defendant that is inaccessible to customers who are visually-impaired like Plaintiff. This

                                 21   inaccessibility denies visually-impaired customers full and equal enjoyment of and access to the

                                 22   facilities and services, privileges, advantages and accommodations that Defendant made available

                                 23   to the non-disabled public. Defendant is violating the Americans with Disabilities Act, 42 U.S.C.

                                 24   § 12181 et seq., in that Defendant denies visually-impaired customers the services, privileges,

                                 25   advantages and accommodations provided by https://www.bareminerals.com/. These violations

                                 26   are ongoing.

                                 27          60.     Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 28   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42
                                                                                       16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 17 of 19


                                  1   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                  2   and Class Members; maintains the website in this inaccessible form; and has failed to take

                                  3   adequate actions to correct these barriers even after being notified of the discrimination that such

                                  4   barriers cause.

                                  5            61.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

                                  6   and incorporated therein, Plaintiff requests relief as set forth below.

                                  7                                               COUNT II

                                  8             Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.

                                  9                             (On Behalf of Plaintiff and the California Class)

                                 10            62.      Plaintiff alleges and incorporates herein by reference each and every allegation

                                 11   contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.

                                 12            63.      Defendant’s locations are “business establishments” within the meaning of the

                                 13
3055 Wilshire Blvd, 12th Floor




                                      California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   sale of its services in California through its store locations and related services and

                                 15   https://www.bareminerals.com/ is a service provided by Defendant that is inaccessible to

                                 16   customers who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies

                                 17   visually-impaired customers full and equal access to Defendant’s facilities and services that

                                 18   Defendant makes available to the non-disabled public. Defendant is violating the Unruh Civil

                                 19   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-impaired
                                 20   customers the services provided by https://www.bareminerals.com/.             These violations are

                                 21   ongoing.

                                 22            64.      Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 23   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 24   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 25   Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                 26   actions to correct these barriers even after being notified of the discrimination that such barriers

                                 27   cause.

                                 28
                                                                                       17
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 18 of 19


                                  1            65.   Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                  2   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                  3   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                  4   violation of the right of any individual under the ADA shall also constitute a violation of the

                                  5   Unruh Civil Rights Act.

                                  6            66.   The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                  7   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to

                                  8   injunctive relief remedying the discrimination.

                                  9            67.   Plaintiff and Class Members are also entitled to statutory minimum damages

                                 10   pursuant to California Civil Code § 52 for each and every offense.

                                 11            68.   Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                 12   costs.

                                 13
3055 Wilshire Blvd, 12th Floor




                                               69.   Plaintiff and Class Members are also entitled to a preliminary and permanent
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code

                                 15   § 51 et seq., and requiring Defendant to take the steps necessary to make

                                 16   https://www.bareminerals.com/ readily accessible to and usable by visually-impaired individuals.

                                 17                                       PRAYER FOR RELIEF

                                 18            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

                                 19   requests that the Court enter judgment in her favor and against Defendant as follows:
                                 20            A.    For an Order certifying the Nationwide Class and California Class as

                                 21                  defined herein and appointing Plaintiff and her Counsel to represent the

                                 22                  Nationwide Class and the California Class;

                                 23            B.    A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 24                  (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 25                  violating the Unruh Civil Rights Act and ADA and requiring Defendant to take

                                 26                  the steps necessary to make https://www.bareminerals.com/ readily accessible to

                                 27                  and usable by visually-impaired individuals;

                                 28
                                                                                        18
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Case 2:20-cv-00389-TLN-AC Document 1 Filed 02/21/20 Page 19 of 19


                                  1           C.      An award of statutory minimum damages of $4,000 per offense per person

                                  2                   pursuant to section 52(a) of the California Civil Code.

                                  3           D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                  4                   52.1(h), and 42 U.S.C. § 12205;

                                  5           E.      For pre-judgment interest to the extent permitted by law;

                                  6           F.      For costs of suit; and;

                                  7           G.      For such other and further relief as the Court deems just and proper.

                                  8
                                  9                                    DEMAND FOR JURY TRIAL

                                 10           Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial

                                 11   for all claims so triable.

                                 12
                                 13
3055 Wilshire Blvd, 12th Floor




                                      Dated: February 21, 2020                       Respectfully Submitted,
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                                                                             /s/ Thiago M. Coelho
                                 15                                                          Thiago M. Coelho
                                 16                                                          Bobby Saadian
                                                                                             WILSHIRE LAW FIRM
                                 17                                                          Attorneys for Plaintiff and
                                                                                             Proposed Class
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                        19
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
